DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Roberts et al. (US 2014/0271964) teaches a process of additive manufacturing suitable for parts (Abst.), comprising the steps of: layering and slicing a 3D computer-aided design model of a workpiece according to the shape of the 3D model and generating a plurality of 2D slice data (¶¶ 0037-0045); planning a forming path according to this data and generating g-code (i.e. numerical control codes) from the slice data (¶¶ 0037-0045); and using the g-code to deposit material layer-by-layer in an additive manufacturing process to form the object (¶¶ 0037-0045).  Roberts teaches that the additive manufacturing process utilizes an extruder to deposit material (¶ 0016, e.g.), but fails to teach the use of a cold spray device.  Roberts also fails to teach that the additive manufacturing process includes a milling device and/or a pressure forming device which is mounted multiple layers behind the deposition nozzle.
Schmidt et al. (US 2015/0352618) teaches a process of additive manufacturing and explains that a cold spraying nozzle can be selected in place of an additive layer source, such as an extruder (¶ 0037), but fails to remedy the other deficiencies in Roberts.
Knighton (US 8,905,742) teaches a process of additive manufacturing (Abst.) and explains that a milling device should be mounted on an arm which moves behind the deposition source, the milling source able to mill an already deposited layer while the deposition source deposits additional layers (i.e. claimed multiple layers behind the area to be processed and claimed operated synchronically) (7:3-17; 8:38-65).  Knighton explains that this milling device corrects minor defects in the formed object until the desired dimensions are achieved (7:3-17).  Knighton, however, fails to teach that a pressure forming device is also mounted multiple layers behind the area to be processed.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712